Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/12/2019. In virtue of this communication, claims 1-17, 35, 36, 38 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-17, 35, 36, 38 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180077596 71(hereinafter referred to as Huang). 
Consider claim 1, Huang teaches a measurement configuration method applied to a terminal (see Fig. 3-6), comprising: 

receiving, from the network side, a measurement gap configuration (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap information…” and see at least ¶ [0049], “…the process 400 may include transmitting, to the MeNB, a result of the comparison…”). 
Consider claim 12, Huang teaches a measurement configuration method applied to a first base station in a first communication system (see Fig. 3-6), comprising: 
transmitting, to a terminal connected to the first base station, a first measurement configuration, wherein the first measurement configuration comprises measurement frequency information of the first communication system (see at least ¶ [0032], “…the MeNB 304 may synchronize with the UE 302 by sending a primary synchronizing signal (PSS) and/or a secondary synchronizing signal (SSS), and/or a'master information block (MIB) 308…”); 
transmitting, to the terminal, a measurement gap configuration (see at least ¶ [0033], “…the UE 302 synchronizes with the MeNB 304 and the SeNB 306 separately, 
Consider claim 17, Huang teaches a measurement configuration method applied to a first base station in a first communication system (see Fig. 1A, 1B, 3-6), comprising: 
transmitting, to a terminal connected to the first base station (see at least ¶ [0025],  Fig. 1A, 1B, “…a measurement gap for synchronous and asynchronous dual connectivity…”), a first measurement configuration, wherein the first measurement configuration comprises measurement frequency information of the first communication system (see at least ¶ [0046], “…the process 400 may include receiving, from an MeNB, MCG measurement gap information…”); 
receiving, from a second base station in a second communication system, a second measurement configuration, wherein the second measurement configuration comprises measurement frequency information of the second communication system (see at least ¶ [0047], “…the process 400 may include receiving, from an SeNB, SCG measurement gap information…”); 
transmitting, to the terminal, a measurement gap configuration (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap information…” and see at least ¶ [0049], “…the process 400 may include transmitting, to the MeNB, a result of the comparison…”).
Consider claim 2 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:

Consider claim 3 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches the first measurement configuration further comprises a request to determine whether a measurement gap is required for the measurement of the frequency of the first communication system, and the second measurement configuration further comprises a request to determine whether a measurement gap is required for the measurement of the frequency of the second communication system (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap information…”). 
Consider claim 4 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches wherein the receiving, from the network side, the first measurement configuration and the second measurement configuration comprises: receiving the first measurement configuration transmitted by a first base station in the first communication system, and receiving the second measurement configuration transmitted by a second base station in the second communication system; the feeding back, to the network side, the information as to whether the measurement gap is required 
Consider claim 5 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches the receiving, from the network side, the first measurement configuration and the second measurement configuration comprises: receiving the first measurement configuration transmitted by a first base station in the first communication 
Consider claim 6 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:

Consider claim 7 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches when a measurement gap capability with respect to measurement of a frequency of a carrier at a second communication system side changes, the measurement configuration method further comprises: transmitting, to the second base station, second update information as to whether a measurement gap is required for the measurement of the frequency of the second communication system; receiving a measurement gap, configured by the second base station for the terminal according to the second update information, of the measurement of the frequency of the second communication system (see at least ¶ [0044], “…SeNB may inform the UE of the measurement gap/DRX pattern at 322, which may also be done through RRC signaling…” and further see at least ¶ [0056], “…the process 500 may include aligning a measurement gap configuration of an MCG and an SCG based on the result…”).

Huang teaches when a measurement gap capability with respect to measurement of a frequency of a carrier at a second communication system side changes, the measurement configuration method further comprises: transmitting, to the first base station, third update information as to whether a measurement gap is required for the measurement of the frequency of the second communication system; receiving a measurement gap, configured by the first base station for the terminal according to the third update information, of the measurement of the frequency of the second communication system (see at least ¶ [0044], “…SeNB may inform the UE of the measurement gap/DRX pattern at 322, which may also be done through RRC signaling…” and further see at least ¶ [0056], “…the process 500 may include aligning a measurement gap configuration of an MCG and an SCG based on the result…”).
Consider claim 9 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches the receiving, from the network side, the first measurement configuration and the second measurement configuration comprises: receiving the first measurement configuration and the second measurement configuration transmitted by a first base station in the first communication system; the feeding back, to the network side, the information as to whether the measurement gap is required for the measurement of the frequency of the first communication system, and the information as to whether the measurement gap is required for the measurement of the frequency of the second communication system comprises: feeding back, to the first base station, the information 
Consider claim 13 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Huang teaches receiving information, fed back by the terminal, as to whether a measurement gap is required for measurement of a frequency of the first communication system (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap information…”). 
Consider claim 14 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:

Consider claim 15 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Huang teaches transmitting, to a second base station that is in a second communication system and connected to the terminal, the first measurement configuration, wherein the first measurement configuration comprises the measurement frequency information of the first communication system; receiving, from the second base station in the second communication system, a second measurement configuration, wherein the second measurement configuration comprises measurement frequency information of the second communication system (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap information…” and further see at least ¶ [0056], “…the process 600 may include receiving, from an MeNB an alignment of a measurement gap configuration of an MCG and a measurement gap configuration of an SCG; wherein the MeNB is to generate the alignment based on a result of a comparison, by the UE, of MCG measurement gap information with SCG measurement gap information…”).
Consider claim 16 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:

Consider claim 17 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Huang teaches transmitting, to a terminal connected to the first base station, a first measurement configuration, wherein the first measurement configuration comprises measurement frequency information of the first communication system; receiving, from a second base station in a second communication system, a second measurement configuration, wherein the second measurement configuration comprises measurement frequency information of the second communication system; transmitting, to the terminal, a measurement gap configuration (see at least ¶ [0048], “…the process 400 may include comparing the MCG measurement gap information and the SCG measurement gap 
Consider claim 35 (depends on at least claim 1), Huang discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Huang teaches a terminal, comprising: a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the measurement configuration method (see at least ¶ [0069], Fig. 3, 11).
Consider claim 36 (depends on at least claim 12), Huang discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Huang teaches a base station, comprising: a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the measurement configuration method (see at least ¶ [0069], Fig. 3, 11).
Consider claim 38 (depends on at least claim 17), Huang discloses the limitations of claim 17  as applied to claim rejection 17 above and further discloses:
Huang teaches a base station, comprising: a memory, a processor and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the measurement configuration method (see at least ¶ [0069], Fig. 3, 11).
Allowable Subject Matter
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHUONG A NGO/            Primary Examiner, Art Unit 2645